Exhibit 10.1

Summary of Named Executive Officer Base Salaries

Effective as of June 1, 2012

 

Named Executive Officer    Annual Base Salary    

Stephen M. Johnson

President and Chief Executive Officer

   $950,000

Perry L. Elders

Senior Vice President and Chief Financial Officer

   $500,000

Gary L. Carlson

Senior Vice President and Chief Administration Officer

   $375,000

Liane K. Hinrichs

Senior Vice President, General Counsel and Corporate Secretary

   $455,000

John T. McCormack

Executive Vice President and Chief Operating Officer

   $560,000